Citation Nr: 1435043	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  14-02 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a scar to the left middle finger.

2.  Entitlement to a rating in excess of 10 percent for residuals, status-post amputation of the distal phalanx, left middle finger.

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

4.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a dental condition.

6.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral eye condition.

7.  Whether new and material evidence has been received to reopen a claim for service connection for a right leg fracture.
REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1956 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the Veteran's claims for an increased rating for a scar to the left middle finger and residuals, status-post amputation of the distal phalanx of the left middle finger.  In addition, his claim for service connection for tinnitus was granted and an initial 10 percent rating was assigned.  The Veteran also appeals from an April 2012 rating decision which denied his requests to reopen claims for service connection for a dental condition, bilateral hearing loss, a right leg fracture, and a bilateral eye condition.

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the instant appeals.  A review of the documents in Virtual VA reveals a June 2014 Written Brief Presentation submitted by the Veteran's representative as well as VA treatment records dated through February 2014, which were considered in the March 2014 supplemental statement of the case.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file contains no documents that this time.

The issues of entitlement to service connection for headaches, sleep deprivation, anxiety, and loss of balance as secondary to service-connected tinnitus were raised by the Veteran in an April 2012 claim.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In an April 2012 statement, the Veteran requested a Board hearing.  However, in a January 2014 substantive appeal, the Veteran indicated that he did not desire a Board hearing.  The Board sought clarification regarding the Veteran's hearing request in July 2014.  In response, the Veteran's representative indicated that the Veteran desired a Travel Board hearing.  Therefore, a remand is necessary in order to afford the Veteran his requested Board hearing.  See 38 C.F.R. § 20.700 (2013); see also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran should be scheduled for a Board hearing before a Veterans Law Judge sitting at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



